NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 16/838,976, which is a broadening reissue application of U.S. Application No. 14/787,775 (hereinafter the “775 Application"), entitled BEAM GRID LAYOUT, which issued as U.S. Patent No. 9,934,943 (hereinafter the “943 Patent") on December 4, 2018.
The status of the claims is as follows:
Claims 1-33 are pending and examined herein.
Claims 1-33 are rejected.

I. STATUS OF CLAIMS
The 943 Patent issued with claims 1-33.
Applicant filed a preliminary amendment on April 2, 2020 (hereinafter the "2020 Preliminary Amendment") along with the filing of the present application.  In the 2020 Preliminary Amendment, patent claims 8-10, 14, 18, 19, 23, 27, 28 and 31 were amended and patent claims 1-7, 11-13, 15-17, 20-22, 24-26, 29, 30, 32 and 33 are unchanged.  
Therefore, claims 1-33 are pending and will be examined herein.

II. PRIORITY
Examiners find that the present application is a reissue application of the 775 Application, now the 943 Patent.  Examiners further acknowledge the Applicant’s claim that the 775 Application is a National Stage of PCT/2014/059106, filed May 5, 2014 (hereinafter the “2014 PCT Application”).  Examiners finally acknowledge the priority 2013 Provisional Application”).

III. OBJECTIONS TO SPECIFICTION AND CLAIM AMENDMENTS
37 C.F.R. §1.173 (in part)
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.

The amendments to both the specification and the claims provided in the 2020 Preliminary Amendment are objected to because they are not compliant with §1.173 because they include improper markings.  Applicant has used strikethrough in the amendments which is improper in reissue, wherein brackets are to be used for deletions.  Appropriate correction is required in the response to this Office action.

IV. OBJECTION TO THE SPECIFICATION
The amendment to the specification in provided in the 2020 Preliminary Amendment is objected to under 35 U.S.C. §132(a) because it introduces new matter into the disclosure.  35 U.S.C. §132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is the new incorporation by reference in their entirety of the 
  At the filing of the 775 Application and as patented in the 943 Patent, only 2013 Provisional Application was incorporated by reference, not the 2014 PCT Application.  Accordingly, Examiners find to now incorporate the contents of the 2014 PCT Application is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

V. REJECTIONS UNDER 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

	Rejections Based on Improper Broadening/Original Patent Requirement
Claims 8-22 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed in the specification of the original patent.  Id. at 1363.1  Based on these decisions, Examiners find this analysis involves a simple two-step process: 
(1) determine what is the new invention now being claimed, i.e., how have the claims been broadened and what inventions are covered by the broadening, and 
(2) is that new invention or new scope of invention unequivocally disclosed in the specification as a separate invention.  
Claims 8-17 and 19-22
As to step (1), Examiners find that original Patent Claims 8-22, directed to the charged particle lithography system, have been broadened in claims 8-17 and 19-22 via the deletion of the “projection lens system …” and the “beamlet aperture array ….”  Thus, the Examiners find the new invention now covered by claims 8-17 and 19-22 includes a new class of inventions which does not include these two components.  Examiners find this change is substantial because Examiners find removing these components from the charged particle lithography systems would not operate as disclosed in the 943 Patent.  Rather Examiners find these two components are required for the operation of the invention as disclosed in the 943 Patent.
As to step (2), Examiners do not find any support, discussion or suggestion in the 943 Patent for a charged particle system not having the projection lens and the beamlet aperture array.  First, as patented, Patent Claims 8-22 of the 943 Patent recites the charged particle system comprising “a charged particle generator…; a sub-beam aperture array…; a projection system…; wherein the system further comprises a beamlet aperture array…”  Furthermore, the only embodiment and all discussions thereof in the 943 Patent explicitly discloses the charged particle lithography system having at least those components recited in Patent Claim 8 as patented.  See 943 Patent, FIG. 1 showing the charged particle multi beamlet lithography system.  Specifically see the 943 Patent at FIG. 1, charged particle generator 1, sub-beam aperture array 4, projection lens 10 and beamlet aperture array 6.  However, Examiners do not find any embodiment or discussion of the charged particle system having only the sub-beam aperture array 4 and without each of the beamlet aperture array 6 and the projection lens 10.  Nor do Examiners find any direction to modify the charged particle system to have only the sub-beam aperture array.  Accordingly, Examiners do not find unequivocal support in the 943 Patent for the new invention directed to a charged particle system without the projection lens and the beamlet aperture array.
In view of the forgoing, since Examiners find the new scope of claims 8-17 and 19-22 cover a new invention not unequivocally supported in the 943 Patent, Examiners conclude claims 8-17 and 19-22 fail the original patent requirement and thus are rejected under 35 U.S.C. §251.
Claim 18
As to step (1), Examiners find that original patent claims 8-22, directed to the charged particle lithography system, have been broadened in claim 18 via the deletion of the “sub-beam aperture array ….”  Thus, the Examiners find the new invention now covered by claim 18 includes a new class of inventions which does not include this component.  Examiners find this change is substantial because Examiners find removing this component from the charged particle lithography system would not operate as disclosed in the 943 Patent.  Rather Examiners find this component is required for the operation of the invention as disclosed in the 943 Patent.
As to step (2), Examiners do not find any support, discussion or suggestion in the 943 Patent for a charged particle system not having the sub-beam aperture array.  First, as patented, Patent Claims 8-22 of the 943 Patent recites the charged particle system comprising “a charged particle generator…; a sub-beam aperture array…; a projection system…; wherein the system further comprises a beamlet aperture array…”  Furthermore, the only embodiment and all discussions thereof in the 943 Patent explicitly discloses the charged particle lithography system having at least those components recited in Patent Claim 8 as patented.  See 943 Patent, FIG. 1 showing the charged particle multi beamlet lithography system.  Specifically see the 943 Patent at FIG. 1, charged particle generator 1, sub-beam aperture array 4, projection lens 10 and beamlet aperture array 6.  However, Examiners do not find any embodiment or discussion of the charged particle system having only the charged particle generator, the beamlet aperture array 6 and the projection lens 10 without any sub-beam aperture array.  Nor do Examiners find any direction to modify the charged particle system to remove the sub-beam aperture array.  Accordingly, Examiners do not find unequivocal support in the 943 Patent for the charged particle system without a sub-beam aperture array.
In view of the forgoing, since Examiners find the new scope of claim 18 covers a new invention not unequivocally supported in the 943 Patent, Examiners conclude claim 18 fails the original patent requirement and thus is rejected under 35 U.S.C. §251.

VI. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed June 9, 2020 (hereinafter the "2020 Reissue Declaration”) is acknowledged.  However, Examiners object to this error statement on the basis that Examiners find that the 2020 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
Examiners recognize the statements in the 2020 Reissue Declaration that Applicant states that the present application is a broadening reissue on the basis of the removal of the “projection lens system” and the “beamlet aperture array” from claim 8.  However, as discussed above, Examiners find that the removal of these features from claim 8 raises the issue that the claims now fail the original patent requirement.  Failure of the original patent requirement is both not proper in reissue and further is not a proper basis for reissue.  
A proper error statement must identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 935 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  Furthermore as provided in the rule above, the proper error statement must also identify a claim to which Applicant seeks to broaden.  
Therefore, Applicant is required to provide a new declaration with a statement of error with respect to 943 Patent identifying the claim Applicant seeks to broaden and further identify an “a single word, phrase, or expression” from this claim and how this error renders the 943 Patent partially or wholly inoperative or invalid.

VII. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on Defective Oath/Declaration
Claims 1-33 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2020 Reissue Declaration is set forth in the discussion above.

Rejections Based on New Matter
This reissue application as a whole is rejected under 35 U.S.C. §251 as being based upon new matter to the patent for which reissue is sought.  The nature of the new matter is set forth in the discussion above in the Objection to the Specification section.

VIII. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are able to locate the following lexicographic definitions (either express or implied) which are defined with the required clarity, deliberateness, and precision with regard to pending and examined claims.  
second direction – “[t]his second direction is referred to variously in this description as a second direction or x-direction or deflection scan direction” and further “that the second direction being different than the first direction.”  See 943 Patent at col. 9, lines 17-22.
first direction – “[t]his movement in a first direction or the Y-direction or the mechanical scan direction.”  See 943 Patent at col. 9, lines 9-11.
Because the Examiners are able to locate these lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is his own lexicographer for at least these terms in the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112(f). See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112(d) because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Other than the lexicographic definitions identified above and the Examiners’ finding that the pending and examined claims do not invoke 35 U.S.C. §112(f) the remaining limitations in the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).
For terms not lexicographically defined above, and discussed herein, the Examiner hereby interprets “aperture array” as recited in the claims in view of the knowledge of ordinary skill in the art.  As noted above, Examiners do not find that the 943 Patent lexicographically defines “aperture array.”  Nevertheless, as is well known in the art, an “aperture array” in the art of lithography systems is “an aperture array 21, comprising in the known system a plate with through-holes, by blocking part of the collimated beam and allowing the beamlets 22 to pass through.”  See U.S. Patent Application Publication No. 2011/0174985 to Jerry Peijster, ¶0072.  See also U.S. Patent Application Publication 2012/0091318 to Marco Wieland et al., ¶0081 which states “[t]he aperture array preferably comprises a plate having through holes.”  Thus, while not defined in the 943 Patent, Examiners will interpret “aperture array” in a manner consistent with the state of the art as being a plate with holes therein.

IX. CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-17 and 19-21 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 9-17 and 19-21 recite several limitations with regard to beamlet apertures, which are essentially holes.  However, these claims do not recite where these holes are located.  Thus, Examiners find these claims are not directed to any structures, but merely the absence thereof, i.e., apertures, which Examiners do not find provides a clear recitation of the metes and bounds of the structures of the apparatus claim.  Furthermore, based on this recitation, Examiners are unable to ascertain the location in the charged particle system the beamlet aperture are provided in relation to any of the other positively recited structures.
Examiners would suggest amending these claims to have language previously recited in claim 8 (now deleted) wherein charged particle system comprises a “beamlet aperture array” and this beamlet aperture array comprises the beamlet apertures.  As discussed above, an “aperture array” has a known meaning in the art as a plate with holes.
Claim 15 further recites the limitation "the third direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

X. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation Rejections Applying Kawamoto
Claims 1-4, 6-12, 14-16, 18, 19, 22-25, 27, 28 and 31-33 are rejected under 35 U.S.C. §102(a)(1) or §102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0068962 to Takayauki Kawamoto (hereinafter “Kawamoto”).
Regarding claim 1, Kawamoto discloses a sub-beam aperture array for forming a plurality of sub-beams from one or more charged particle beams (See Kawamoto FIGS. 1 and 5A, reprinted below), the sub-beam aperture array comprising:

    PNG
    media_image1.png
    456
    720
    media_image1.png
    Greyscale

Kawamoto FIG. 1

    PNG
    media_image2.png
    243
    286
    media_image2.png
    Greyscale

Kawamoto FIG. 5A (annotated by Examiners to shown non-regular hexagonal pattern)
one or more beam areas, each beam area comprising a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Kawamoto FIGS. 1 and 5A above. Note aperture array comprising plate 103 with apertures therein.  The sub-beam apertures are skewed such that the m=4 rows are offset by 1/m in the x-axis direction which creates a plurality of selectable non-regular hexagonal patterns of holes, one of which is identified by Examiners), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, the pattern of sub-beam apertures is such that when projected in a first direction, along the y-axis or scan direction shown, onto a line parallel to a second direction, along the x-axis shown, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction).
Regarding claim 2, Kawamoto discloses the array of claim 1 and further wherein within each of the one or more beam areas, the sub-beam apertures are arranged in a plurality of columns regularly spaced in the second direction, and the sub-beam apertures in each column are offset by a same amount, in the second direction, from each adjacent sub-beam aperture in the same column (See FIG. 5A above, note identified beam area forming the non-regular hexagonal area has columns of apertures spaced in the x-axis direction and the apertures in each column are offset by 1/m).
Regarding claim 3, Kawamoto discloses the array of claim 2 and further wherein the offset between sub-beam apertures within each column is the same as an offset between a sub-beam aperture in one beam area and an adjacent sub-beam aperture in a corresponding column of another beam area (See FIGS. 1 and 5A above, note a plurality of non-regular hexagonal beam areas can be selected and further the offset is the same in each column in each beam area).
Regarding claim 4, Kawamoto discloses the array of claim 3 and further wherein the offset of adjacent sub-beam apertures in a single column is equal to a fraction of a diameter of the sub-beam apertures (See FIG. 1 and 5A above, note the apertures would have a number and the offset would have a number, one being some fraction of the other).
Regarding claim 6, Kawamoto discloses the array of claim 1 and further wherein the sub-beam apertures of every other column are aligned in the second direction (See FIGS. 1 and 5A above, note every other column have aligned sub-beam apertures).
Regarding claim 7, Kawamoto discloses the array of claim 1 and further wherein the second direction is substantially perpendicular to the first direction (See FIGS. 1 and 5A above, note first direction, y-axis, is perpendicular to second direction, x-axis).
Regarding claim 8, Kawamoto discloses a charged particle system for exposing a target using a plurality of charged particle sub-beams (See FIGS. 1 and 5A above), the system comprising: 
a charged particle generator for generating a charged particle beam (See FIG. 1, generator 101); and 
a sub-beam aperture array for forming a plurality of sub-beams from the charged particle beam, the sub-beam aperture array comprising one a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Kawamoto FIGS. 1 and 5A above. Note aperture array comprising plate 103 with apertures therein.  The apertures are skewed such that the m=4 rows are offset by 1/m in the x-axis direction which creates a plurality of selectable non-regular hexagonal patterns of holes, one of which is identified by Examiners), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, the pattern of apertures is such that when projected in a first direction, along the y-axis or scan direction shown, onto a line parallel to a second direction, along the x-axis shown, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction).
Regarding claim 9 (as best understood), Kawamoto discloses the system of claim 8 and further comprising a plurality of beamlet apertures arranged in one or more groups and arranged to receive the sub-beams, and wherein each group of beamlet apertures corresponds with a separate charged particle sub-beam projected onto the beamlet aperture array (See FIG. 1 above, note beamlet aperture array 105 having beamlet apertures).
Regarding claim 10 (as best understood), Kawamoto discloses the system of claim 8 and further comprising a plurality of beamlet apertures arranged in one or more groups and arranged to receive the sub-beams (See FIG. 1 above, note beamlet aperture array 105 having beamlet apertures), and wherein the beamlet apertures are arranged so that, when projected in a fourth direction onto a line parallel to a third direction, the sub-beam apertures of each group are uniformly spaced along the line, and wherein the third direction is different from the fourth direction (See FIG. 1 above, the pattern of “beamlet” apertures in aperture array 105 is such that when projected in a fourth/second direction, along the x-axis shown, onto a line parallel to a third/first direction, along the x-axis shown, the “sub-beam” apertures in aperture array 103 are uniformly spaced along the line, and wherein the first/third direction is different from the second/fourth direction).
Regarding claim 11 (as best understood), Kawamoto discloses the system of claim 10 and further wherein the first direction is the same as the third direction, and the second direction is the same as the fourth direction (See discussion of claim 10 above wherein the first and third directions are the same and the second fourth direction are the same).
Regarding claim 12 (as best understood), Kawamoto discloses the system of claim 10 and further wherein the beamlet apertures are arranged in rows and columns, and each beamlet aperture within a row of the beamlet aperture array is uniformly offset in the third direction from adjacent beamlet apertures in the row (See FIG. 1 above wherein the beamlet apertures are offset in both the x-direction and y-direction).
Regarding claim 14 (as best understood), Kawamoto discloses the system of claim 8 and further comprising a plurality of beamlet apertures arranged in one or more groups and arranged to receive the sub-beams, and wherein the beamlet apertures are positioned to form an unbalanced array (See FIG. 1 above, note beamlet aperture array 105 having beamlet apertures which are arranged unbalanced, i.e., rotated).
Regarding claim 15 (as best understood), Kawamoto discloses the system of claim 14 and further wherein beamlet apertures neighboring within a row of the beamlet aperture array are offset from each other by a uniform amount with respect to the third direction (See FIG. 1 above, note beamlet apertures in beamlet aperture array 105 are uniformly offset).
Regarding claim 16 (as best understood), Kawamoto discloses the system of claim 15 and further wherein the offset is equal to a fraction of the pitch between the neighboring beamlet apertures (See FIG. 1 and 5A above, note the beamlet apertures would have a number and the offset would have a number, one being some fraction of the other).
Regarding claim 18, Kawamoto discloses a charged particle system for exposing a target using a plurality of charged particle sub-beams (See FIGS. 1 and 5A above), the system comprising: 
a charged particle generator for generating a charged particle beam (See FIG. 1, generator 101); 
a beamlet aperture array comprising a plurality of beamlet apertures arranged to receive the charged particle beam and to form a plurality of beamlets at the locations of the beamlet apertures of the beamlet aperture array (See FIG. 1 above, beamlet aperture array 105); and 
a projection lens system configured to project the beamlets onto a surface of the target (See FIG. 1 above, lens 109), 
wherein the beamlet apertures form a skewed square array (See FIG. 1 above, note skewed beamlet apertures in beamlet aperture array 105).
Regarding claim 19, Kawamoto discloses the system of claim 8 and further comprising a plurality of beamlet apertures arranged in one or more groups and wherein the beamlet apertures in each group are all offset from the center of a beam spot formed by the group of beamlet apertures (See FIG. 1 above, note arrangement of beamlet apertures in beamlet aperture array 105).
Regarding claim 22, Kawamoto discloses the system of claim 8 and further comprising a deflector arranged to deflect the sub-beams in the first direction (See FIG. 1 above, deflector 108) and a moveable stage for moving the target in the second direction (See FIG. 1 above, movable stage 111).
Regarding claim 23, Kawamoto discloses a beamlet aperture array for forming a plurality of beamlets from charged particle sub-beam, the beamlet aperture array comprising a plurality of beamlet apertures, wherein the positions of the beamlet apertures form an unbalanced array (See FIG. 1 above, note twisted beamlet apertures in beamlet aperture array 105).
Regarding claim 24, Kawamoto discloses the array of claim 23 and further wherein beamlet apertures neighboring within a row of the beamlet aperture array are offset from each other by a uniform amount with respect to a third direction (See FIG. 1 above, note twisted beamlet apertures in beamlet aperture array 105).
Regarding claim 25, Kawamoto discloses the array of claim 24 and further wherein the offset is equal to a fraction of the pitch between the neighboring beamlet apertures (See FIG. 1 and 5A above, note the beamlet apertures would have a number and the offset would have a number, one being some fraction of the other).
Regarding claim 27, Kawamoto discloses the array of claim 23 and further wherein the beamlet apertures form a skewed square array (See FIG. 1 above, aperture arrays in beamlet aperture array 105 are skewed or twisted about an axis).
Regarding claim 28, Kawamoto discloses the array of claim 23 and further wherein the beamlet apertures are all offset from the center of a beam spot formed by the beamlet apertures (See FIG. 1 above, note arrangement of beamlet apertures in beamlet aperture array 105).
Regarding claim 31, Kawamoto discloses the array of claim 23 and further wherein the beamlet apertures are arranged in a plurality of groups and the groups are arranged in a non-regular hexagonal array (See FIG. 1 above wherein the groups of beamlet apertures of beamlet aperture array 105 are with respect to the apertures of the sub-beam array 103 which as discussed above with respect to claim 1 have apertures arranged in a non-regular hexagonal array).
Regarding claim 32, Kawamoto discloses the array of claim 23 and further comprising one or more beam areas, each beam area comprising a plurality of groups of beamlet apertures, wherein in each beam area the groups are arranged in a non-regular hexagonal array (See FIG. 1 above wherein the groups of beamlet apertures of beamlet aperture array 105 are with respect to the apertures of the sub-beam array 103 which as discussed above with respect to claim 1 have apertures arranged in a non-regular hexagonal array).
Regarding claim 33, Kawamoto discloses the array of claim 23 and further comprising a method for exposing a field of a target using a plurality of charged particle beamlets, the field having a length in a first direction and a width in a second direction (See FIGS. 1 and 5A of Kawamoto), the method comprising: 
forming the charged particle beamlets into a plurality of discrete groups arranged in a non-regular hexagonal pattern, the groups being equally spaced across the width of the field; and moving the target in the first direction and simultaneously scanning each group of beamlets across a width of a corresponding stripe of the field so that each beamlet follows a writing path on a surface of the target; wherein the writing paths of the beamlets of each group are evenly spaced in the first direction (See Kawamoto FIGS. 1 and 5A above. Note aperture array comprising plate 103 with apertures therein.  The sub-beam apertures are skewed such that the m=4 rows are offset by 1/m in the x-axis direction which creates a plurality of selectable non-regular hexagonal patterns of holes, one of which is identified by Examiners.  Further, the pattern of sub-beam apertures is such that when projected in a first direction, along the y-axis or scan direction shown, onto a line parallel to a second direction, along the x-axis shown, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction).

Anticipation Rejections Applying Muraki I
Claims 18 and 23-26 are rejected under 35 U.S.C. §102(a)(1) or §102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0264497 to Masato Muraki et al. (hereinafter “Muraki I”).
Regarding claim 18, Muraki I discloses a charged particle system for exposing a target using a plurality of charged particle sub-beams (See Muraki I FIG. 1, reprinted below), the system comprising: 

    PNG
    media_image3.png
    399
    740
    media_image3.png
    Greyscale

Muraki I FIG. 1
a charged particle generator for generating a charged particle beam (See FIG. 1, generator 200); 
a beamlet aperture array comprising a plurality of beamlet apertures arranged to receive the charged particle beam and to form a plurality of beamlets at the locations of the beamlet apertures of the beamlet aperture array (See FIG. 1 above, beamlet aperture array 5); and 
a projection lens system configured to project the beamlets onto a surface of the target (See FIG. 1 above, lens 9), 
wherein the beamlet apertures form a skewed square array (See FIG. 1 above, note skewed beamlet apertures 5a in beamlet aperture array).
Regarding claim 23, Muraki I discloses a beamlet aperture array for forming a plurality of beamlets from charged particle sub-beam, the beamlet aperture array comprising a plurality of beamlet apertures, wherein the positions of the beamlet apertures form an unbalanced array (See FIG. 1 above, skewed twisted beamlet apertures in beamlet aperture array 5).
Regarding claim 24, Muraki I discloses the array of claim 23 and further wherein beamlet apertures neighboring within a row of the beamlet aperture array are offset from each other by a uniform amount with respect to a third direction (See FIG. 1 above, note skewed beamlet apertures in beamlet aperture array 105 in a vertical direction of the drawing).
Regarding claim 25, Muraki I discloses the array of claim 24 and further wherein the offset is equal to a fraction of the pitch between the neighboring beamlet apertures (See FIG. 1 above, note the beamlet apertures would have a number and the offset would have a number, one being some fraction of the other).
Regarding claim 26, Muraki I discloses the array of claim 25 and further wherein the fraction is equal to the pitch between the neighboring beamlet apertures divided by the number of beamlet apertures within the row (See FIG. 1 above, note offset of the adjacent arrays is 1/4).

Anticipation Rejections Applying Muraki II
Claims 1 and 5 are rejected under 35 U.S.C. §102(a)(1) or §102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2012/0219914 to Masato Muraki (hereinafter “Muraki II”).
Regarding claim 1, Muraki II discloses a sub-beam aperture array for forming a plurality of sub-beams from one or more charged particle beams (See Muraki II FIG. 1, reprinted below), the sub-beam aperture array comprising:

    PNG
    media_image4.png
    432
    583
    media_image4.png
    Greyscale

Kawamoto FIG. 1
one or more beam areas, each beam area comprising a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Muraki II FIG. 1 above. Note aperture array comprising plate 5 with apertures therein.  The sub-beam apertures are skewed such that adjacent columns are offset which creates a plurality of selectable non-regular hexagonal patterns of holes), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, the pattern of sub-beam apertures is such that when projected in a first direction, downward in drawing 5a, the sub-beam apertures are uniformly spaced along the line along the second direction, perpendicular to the first direction, i.e., horizontal in the drawing 5a).
Regarding claim 5, Muraki II discloses the array of claim 1 and further wherein, within each of the one or more beam areas, the sub-beam apertures in each column are staggered, in the first direction, with respect to the sub-beam apertures of a neighboring column (See Muraki II FIG. 1 above, note vertically staggered columns of aperture array).

Anticipation Rejections Applying Platzgummer
Claims 1, 5 and 23-30 are rejected under 35 U.S.C. §102(a)(1) or §102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2009/0212240 to Elmar Platzgummer et al. (hereinafter “Platzgummer”).
Regarding claim 1, Platzgummer discloses a sub-beam aperture array for forming a plurality of sub-beams from one or more charged particle beams (See Platzgummer FIGS. 1 and 3, reprinted below), the sub-beam aperture array comprising:

    PNG
    media_image5.png
    687
    522
    media_image5.png
    Greyscale

Platzgummer FIG. 1

    PNG
    media_image6.png
    475
    692
    media_image6.png
    Greyscale

Platzgummer FIG. 3 (annotated by Examiners to shown non-regular hexagonal pattern)
one or more beam areas, each beam area comprising a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Platzgummer FIGS. 1 and 3 above. Note aperture array comprising plate 49 with apertures therein.  The sub-beam apertures are skewed such in the vertical axis direction which creates a plurality of selectable non-regular hexagonal patterns of holes, one of which is identified by Examiners), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, the pattern of sub-beam apertures is such that when projected in a first direction, along the vertical of FIG. 3, onto a line parallel to a second direction, horizontal in FIG. 3, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction.  Alternatively, the pattern of sub-beam apertures is such that when projected in a first direction, along the horizontal of FIG. 3, onto a line parallel to a second direction, vertical in FIG. 3, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction.).
Regarding claim 5, Platzgummer discloses the array of claim 1 and further wherein, within each of the one or more beam areas, the sub-beam apertures in each column are staggered, in the first direction, with respect to the sub-beam apertures of a neighboring column (See Platzgummer FIG. 3 above, note vertically staggered columns of aperture array).
Regarding claim 23, Platzgummer discloses a beamlet aperture array for forming a plurality of beamlets from charged particle sub-beam (See FIG. 3, reprinted below.  See also Platzgummer FIG. 1), the beamlet aperture array comprising a plurality of 

    PNG
    media_image7.png
    525
    705
    media_image7.png
    Greyscale

Platzgummer FIG. 3 (annotated by Examiners to highlight beamlet aperture array)
beamlet apertures, wherein the positions of the beamlet apertures form an unbalanced array (See FIG. 3 above, note identified 7 X 7 group of beamlet apertures, i.e., seven rows and seven columns, which receives a sub-beam of the entire beam from the particle generator.  Note also the group is unbalanced).
Regarding claim 24, Platzgummer discloses the array of claim 23 and further wherein beamlet apertures neighboring within a row of the beamlet aperture array are offset from each other by a uniform amount with respect to a third direction (See FIG. 3 above, note identified group of beamlet apertures which are offset vertically by a fraction related to the number of beamlet apertures and pitch).
Regarding claim 25, Platzgummer discloses the array of claim 24 and further wherein the offset is equal to a fraction of the pitch between the neighboring beamlet apertures (See FIG. 3 above, note identified group of beamlet apertures which are offset vertically by a fraction related to the number of beamlet apertures and pitch).
Regarding claim 26, Platzgummer discloses the array of claim 25 and further wherein the fraction is equal to the pitch between the neighboring beamlet apertures divided by the number of beamlet apertures within the row (See FIG. 3 above, note identified group of beamlet apertures which are offset vertically by a fraction related to the number of beamlet apertures and pitch).
Regarding claim 27, Platzgummer discloses the array of claim 23 and further wherein the beamlet apertures for a skewed square array (See FIG. 3 above, note identified group of beamlet apertures).
Regarding claim 28, Platzgummer discloses the array of claim 23 and further wherein the beamlet apertures are all offset from the center of a beam spot formed by the beamlet apertures (See FIG. 3 above, identified 7 X 7 group arrangement of beamlet apertures in beamlet aperture array would have a center of a beam spot).
Regarding claim 29, Platzgummer discloses the array of claim 28 and further wherein forty-nine beamlet apertures are arranged within the beam spot, each beamlet aperture is associated with an aperture number, and the offset in an X direction of each beamlet aperture from the center of the beam spot is defined by the formula: appxoffset=(int[(aperture number−1)/7)]−3)* pitch, where int is a floor function (See FIG. 3 above, note identified 7 X 7 group of beamlet apertures forming 49 beamlet apertures.  Note also that if these apertures are numbered similarly as FIG. 10A of the 943 Patent, then the apertures would meet the recited equation parameters for x-axis offset).
Regarding claim 30, Platzgummer discloses the array of claim 28 and further wherein the offset in a Y direction of each beamlet aperture from the center of the beam spot is defined by the formula: appyoffset=(−pitch/2)+[(6−[(aperture number−1) mod 7]+int(aperture number/29)−3)*pitch]−[(pitch/7)*(int[(aperture number−1)/7)]−3)], where int is a floor function (See FIG. 3 above, note identified 7 X 7 group of beamlet apertures forming 49 beamlet apertures.  Note also that if these apertures are numbered similarly as FIG. 10A of the 943 Patent, then the apertures would meet the recited equation parameters for y-axis offset).

XI. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Obviousness Rejections Over Muraki I and Kawamoto
Claims 8-17 are rejected under 35 U.S.C. §103 as being unpatentable over Muraki I in view of Kawamoto.
Regarding claim 8, Muraki I teaches a charged particle system for exposing a target using a plurality of charged particle sub-beams (See Muraki I FIG. 1, reprinted below), the system comprising: 

    PNG
    media_image3.png
    399
    740
    media_image3.png
    Greyscale

Muraki I FIG. 1
a charged particle generator for generating a charged particle beam (See Muraki I FIG. 1, generator 1); and 
a sub-beam aperture array for forming a plurality of sub-beams from the charged particle beam (See Muraki I FIG. 1 above, sub-beam aperture array 3), and 
a beamlet aperture array (See Muraki I FIG. 1 above, beamlet aperture array).
However, Muraki I does not disclose the arrangement of the apertures in its sub-beam aperture array.  Nevertheless, Kawamoto discloses the same general drawing apparatus as Muraki I when comparing FIG. 1 of Kawamoto with FIG. 1 of Muraki I, specifically the combination and arrangement of the particle generator, sub-beam aperture array and a beamlet aperture array.  Furthermore, Kawamoto teaches the use of a sub-beam aperture array for forming a plurality of sub-beams from the charged particle beam, the sub-beam aperture array comprising one a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Kawamoto FIGS. 1 and 5A above. Note aperture array comprising plate 103 with apertures therein.  The apertures are skewed such that the m=4 rows are offset by 1/m in the x-axis direction which creates a plurality of selectable non-regular hexagonal patterns of holes, one of which is identified by Examiners), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, the pattern of apertures is such that when projected in a first direction, along the y-axis or scan direction shown, onto a line parallel to a second direction, along the x-axis shown, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction).
It would have been obvious at the time the invention was filed to incorporate the sub-beam aperture array as taught by Kawamoto in the drawing apparatus of Muraki I.  One having ordinary skill in the art would do so to provide charged particle beams which include no abnormal beam and are continuous in the moving direction of the moving stage (See Kawamoto ¶0036).
Regarding claim 9, Muraki I and Kawamoto teach the system of claim 8 and further comprising a plurality of beamlet apertures arranged in one or more groups and arranged to receive the sub-beams, and wherein each group of beamlet apertures corresponds with a separate charged particle sub-beam projected onto the beamlet aperture array (See Muraki FIG. 1 above, note beamlet aperture array 5 having beamlet apertures from sub-beams from sub-beam aperture array 3).

Regarding claim 10, Muraki I and Kawamoto teach the system of claim 8 and further wherein the beamlet aperture array of Muraki I has a plurality of beamlet apertures arranged in one or more groups and arranged to receive the sub-beams (See Muraki I FIG. 1 above, note beamlet aperture array 105 having beamlet apertures), and wherein the beamlet apertures are arranged so that, when projected in a fourth direction onto a line parallel to a third direction, the sub-beam apertures of each group are uniformly spaced along the line, and wherein the third direction is different from the fourth direction (Note combination proposed above wherein the system of Muraki I has the sub-beam aperture array of Kawamoto.  Thus, see Muraki I FIG. 1 above, the pattern of “beamlet” apertures in aperture array 5 is such that when projected in a fourth direction, along the lateral axis of aperture 5a, onto a line parallel to a third direction, along the vertical axis of 5a, the “sub-beam” apertures in sub-beam aperture array 105 of Kawamoto as discussed above of are uniformly spaced along the line, and wherein the third direction is different from the fourth direction).
Regarding claim 11 (as best understood), Muraki I and Kawamoto teach the system of claim 10 and further wherein the first direction is the same as the third direction, and the second direction is the same as the fourth direction (See discussion of claim 10 above wherein the first and third directions are the same, i.e., y-axis and the second and fourth directions are the same, i.e., x-axis).
Regarding claim 12 (as best understood), Muraki I and Kawamoto teach the system of claim 10 and further wherein the beamlet apertures are arranged in rows and columns, and each beamlet aperture within a row of the beamlet aperture array is uniformly offset in the third direction from adjacent beamlet apertures in the row (See Muraki I FIG. 1 above wherein the beamlet apertures are offset in both the third direction vertical in the aperture array 5a).
Regarding claim 13 (as best understood), Muraki I and Kawamoto teach the system of claim 10 and further wherein the beamlet apertures within a column of each group align in the fourth direction (See Muraki I FIG. 1 above, beamlet apertures in beamlet aperture array have columnar alignment).
Regarding claim 14 (as best understood), Muraki I and Kawamoto teach the system of claim 8 and further comprising a plurality of beamlet apertures arranged in one or more groups and arranged to receive the sub-beams, and wherein the beamlet apertures are positioned to form an unbalanced array (See Muraki I FIG. 1 above, note beamlet aperture array 5 having beamlet apertures which are arranged unbalanced).
Regarding claim 15 (as best understood), Muraki I and Kawamoto teach the system of claim 14 and further wherein beamlet apertures neighboring within a row of the beamlet aperture array are offset from each other by a uniform amount with respect to the third direction (See Muraki I FIG. 1 above, note beamlet apertures in beamlet aperture array 5 are uniformly offset).
Regarding claim 16 (as best understood), Muraki I and Kawamoto teach the system of claim 15 and further wherein the offset is equal to a fraction of the pitch between the neighboring beamlet apertures (See Muraki I FIG. 1 above, note the beamlet apertures would have a number and the offset would have a number, one being some fraction of the other).
Regarding claim 17, (as best understood), Muraki I and Kawamoto teach the system of claim 16 and further wherein the fraction is equal to the pitch between the neighboring beamlet apertures divided by the number of beamlet apertures within the row (See Muraki I FIG.1 above, note the offset of the beamlet apertures in the beamlet aperture array 5a).

XII. ALLOWABLE SUBJECT MATTER
While claims 20 and 21 are rejected under 35 U.S.C. §112 and §251 above, these claims are nevertheless allowable over the prior should the indefiniteness issues be resolved.  Regarding these claims, the prior art does not show or a teach the recited combination of the sub-beam aperture array and a beamlet aperture array, wherein the beamlet apertures meet the formula for the x-axis or y-axis offsets as recited in each of the claims and in combination with the other features of the claims. 

XIII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 943 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.


XIV. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XV. CONCLUSION
Claims 1-33 are pending and examined.
Claims 1-33 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        







    
        
            
        
            
        
            
    

    
        1 See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 at 1351 (Fed. Cir. 1029, precedential) (For broadening reissue claims, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”).